UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                             NO . 96-114

                                  ALFRED L. BROWN , APPELLANT ,

                                                    V.


                                    ANTHONY J. PRINCIPI,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                On Remand from the U.S. Court of Appeals for the Federal Circuit


                                  (Decided     February 12, 2002 )



       Gary L. Beaver, of Greensboro, North Carolina, was on the pleadings for the appellant.

        Tim S. McClain, General Counsel; Ron Garvin, Assistant General Counsel; Carolyn F.
Washington, Deputy Assistant General Counsel; and Ralph G. Davis, all of Washington, D.C., were
on the pleadings for the appellee.

       Before KRAMER, Chief Judge, and STEINBERG and GREENE, Judges.

       KRAMER, Chief Judge: The appellant, Alfred L. Brown, appeals through counsel a
February 8, 1996, decision of the Board of Veterans' Appeals (BVA or Board) that denied a claim
that clear and unmistakable error (CUE) was committed when his disability rating of 100% was
reduced to 70%, effective July 20, 1946. Record (R.) at 64. This appeal is timely, and the Court has
jurisdiction pursuant to 38 U.S.C. §§ 7252(a) and 7266(a). The parties have filed briefs and
pleadings. For the reasons that follow, the Court will affirm the BVA decision.


                                              I. FACTS
       The appellant served on active duty in the U.S. Army from May 1944 to July 1945. R. at
140. His service medical records (SMRs) show that on March 6, 1945, he was severely wounded
in combat when an explosive shell fragment penetrated his right thorax and abdomen, perforating
his diaphragm and liver, destroying his right adrenal gland, lacerating his right kidney, and fracturing
his right seventh rib. R. at 83-86, 92, 100, 105, 123. By March 17, 1945, his recuperation course
was satisfactory, but he had developed an acute abscess near his diaphragm and his convalescence
was expected to be prolonged. R. at 111. In July 1945, the appellant's wound was completely healed
but he was still being treated for the abscess, and he was given a medical discharge from the service
later that month. R. at 121, 128, 134-35, 140, 142. The appellant shortly thereafter filed a claim
with a VA regional office (RO) for pension or compensation. R. at 145-48. In a July 1945 decision,
the RO awarded, effective the day after his discharge, a 100% disability rating for that chest and
abdomen shell wound (R. at 154, 158-59) pursuant to Extension No. 6 - Schedule for Rating
Disabilities, 1933, which provided temporary ratings (for a total of one year) for certain disabilities,
including a 100% rating for recent, unhealed injuries with continued infections (R. at 1321-23).
        In July 1946, the appellant had surgery at a VA hospital for a hernia in the right groin area.
R. at 172, 181. The record includes a VA medical report of an examination that was performed at
that time. R. at 183-89. That report included no discussion of the appellant's kidney or adrenal
condition and noted that "[m]uscular development is good [and t]here is no evidence of atrophy of
muscles." R. at 187. In October 1946, VA apparently canceled a request for physical examination
regarding the appellant's chest and abdomen wounds. R. at 175. Several days later, VA notified the
appellant that it had authorized a medical examination and that the appellant would be notified of
the date and time at a later date (R. at 179), but there is no evidence that such an examination was
completed. In a February 12, 1947, decision, the RO granted the appellant service connection for
residuals of the penetrating shell wound, including injuries to the pleural cavity, liver, and muscle
group (MG) 21, and assigned, as of July 20, 1946, ratings of 40%, 30%, and 20%, respectively. R. at
192. The appellant's combined rating was 70% at that time. Id.
        A February 12, 1947, VA request for physical examination contained several handwritten
notations, including one to "proceed . . . 12-7-50." R. at 194. According to an August 1947 VA
hospital final summary report, the appellant in July 1947 was again treated for a right groin hernia.
R. at 206-07. That report noted that the appellant had had multiple shrapnel wounds of the chest and
abdomen, with removal of the ninth rib and penetration wounds to the right lung, liver, kidney, and
diaphragm. R. at 206. An August 1947 RO decision stated that the hospitalization report "does not
alter current rating which is confirmed and continued." R. at 209. The appellant was apparently


                                                   2
hospitalized in March 1949 due to the shrapnel wound residuals. R. at 229, 239. In January 1951,
the RO again confirmed and continued the 70% combined rating based on a December 1950 report
of a non-VA medical examination. R. at 255-58. A January 1951 VA request for physical
examination was canceled as of June 1951. R. at 268.
       In April 1981, the appellant stated that he had not been given a competent and complete
medical examination and requested a 100% rating. R. at 467. In an August 1981 RO decision, the
appellant was awarded service connection for his kidney and adrenal gland injuries and was assigned
noncompensable ratings for both, effective May 1981. R. at 500-01. In February 1982, the RO
granted service connection for three additional residuals of the shell wound, including injuries to the
right adrenal gland, right kidney, and MG 19. R. at 544-49. The RO assigned a rating of 10% for
the MG 19 injury, effective September 1980. The RO also determined that the kidney and adrenal
injuries were noncompensable, effective May 1981, based on analogy to 38 C.F.R. § 4.115b,
Diagnostic Code (DC) 7502 (chronic nephritis) (1981), and 38 C.F.R. § 4.119, DC 7910
(hyperadrenia) (1981), respectively. R. at 549. (Chronic nephritis is "active and slowly progressive
parenchymal [(meaning pertaining to "the essential elements of the organ")] renal disease."
DORLAND 'S ILLUSTRATED MEDICAL DICTIONARY 1108, 1234 (28th ed. 1994) [hereinafter
DORLAND 'S]. Hyperadrenia is also known as hyperadrenalism, which is "abnormally increased
secretion of adrenal hormones." DORLAND 'S at 791.)
       In a May 1985 decision, in response to the appellant's questioning of the effective dates
assigned in 1982 (R. at 795), the RO assigned an earlier effective date of July 20, 1946 (the date that
the appellant's temporary 100% rating had expired), for the service-connected adrenal gland, kidney,
and MG 19 injuries. The RO stated that its basis for assigning that earlier date was that it should
have awarded service connection for those residuals in 1947. R. at 800. The RO then stated that,
because the appellant's combined rating would have been 70% from 1947 to date in any event, "there
is no change in monetary benefits." R. at 801. The appellant did not appeal this decision.
       In March 1991, the appellant filed a statement in which he argued that had the RO in 1947
considered all of his service-related injuries he would have been rated at 100%. R. at 1002-03. In
a September 1991 BVA decision, the Board noted that the appellant had not properly developed for
appellate review his claims of CUE (as to the RO decision that had not considered all of his service-


                                                  3
related injuries); the Board then referred those CUE claims to the RO for appropriate consideration.
R. at 1021, 1031-32. In November 1991, the RO, taking into consideration the appellant's March
1991 statement, denied a CUE claim as to a denial of a rating of total disability based on individual
unemployability. R. at 1038-42. In April 1993, the Board (1) characterized the claim as one for
CUE in the 1947 RO decision that had reduced the appellant's rating from 100% to 70% and
(2) denied that CUE claim. R. at 1125. The BVA Deputy Vice Chairman granted reconsideration
of that BVA decision (R. at 1157-58), and in February 1994, the Board determined that, although
the RO had erred in 1947 in not applying the 1945 edition of the Veterans' Administration (now the
Department of Veterans Affairs) Schedule for Rating Disabilities [hereinafter 1945 Rating
Schedule], an application of that schedule would not have changed the appellant's 70% combined
rating (R. at 1168-70). The appellant appealed to this Court, which in 1995 granted a joint motion
to vacate the February 1994 BVA decision and remand the claim. Brown v. Brown, U.S. Vet. App.
No. 94-153 (Apr. 7, 1995) (order).
       In the February 1996 BVA decision on appeal, the Board denied the CUE claims. R. at 64.
The appellant appealed to this Court, and on February 20, 1998, by single-judge memorandum
decision, this Court, in reliance on Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998), and Donovan
v. West, 158 F.3d 1377 (Fed. Cir. 1998), affirmed that BVA decision on the ground, inter alia, that
the 1947 and 1985 RO decisions had been subsumed by later BVA decisions. Brown v. West, U.S.
Vet. App. No. 96-114 (Feb. 20, 1998). The appellant appealed to the U.S. Court of Appeals for the
Federal Circuit (Federal Circuit), which vacated this Court's decision and remanded the case for
consideration of "whether the RO correctly rated [the appellant's] injuries under the 1945 rating
schedule," Brown (Alfred) v. West, 203 F.3d 1378, 1381-82 (Fed. Cir. 2000). After the case was
returned to this Court for disposition, the appellant, on January 14, 2002, filed a motion to expedite
the Court's decision in this case.


                                          II. ANALYSIS
       Preliminarily, the Court notes that by holding that later BVA decisions did not subsume the
1947 and 1985 RO decisions, the Federal Circuit has clarified that the present state of the case law
is that a later BVA decision's delayed subsuming of an RO decision occurs only where the Board


                                                  4
decided the same issue that the RO decided and where the RO decision and BVA review were based
on the same evidentiary record. Brown, 203 F.3d at 1381-82; see also Dittrich and Donovan, both
supra. The Court also notes that the Federal Circuit's February 18, 2000, opinion did not vacate
entirely this Court's February 20, 1998, memorandum decision but only that part of this Court's
decision that erred "in holding that [the appellant] is foreclosed from raising [the claims as to
whether the RO correctly rated his injuries under the 1945 Rating Schedule] in the current
proceeding," Brown, 203 F.3d at 1382. The Court will therefore reconsider those CUE claims only.
       A prior RO decision must be reversed or revised where evidence establishes CUE. 38 U.S.C.
§ 5109A; 38 C.F.R. § 3.105(a) (2001). For CUE to exist, either (1) the correct facts in or
constructively in the record were not before the adjudicator or (2) the statutory or regulatory
provisions in effect at the time of the decision were incorrectly applied. See Damrel v. Brown,
6 Vet.App. 242, 245 (1994); Bell v. Derwinski, 2 Vet.App. 611, 612-13 (1992) (per curiam order).
In addition, "the error must be 'undebatable' and of the sort 'which, had it not been made, would have
manifestly changed the outcome at the time it was made.'" Damrel, 6 Vet.App. at 245 (quoting
Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc)); see also Bustos v. West,
179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome"
language in Russell, supra). "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in
short, must assert more than a disagreement as to how the facts were weighed or evaluated." Russell,
3 Vet.App. at 313. That is because, "even where the premise of error is accepted, if it is not
absolutely clear that a different result would have ensued, the error complained of cannot be, ipso
facto, clear and unmistakable." Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993). On appeal of a BVA
determination that there was no CUE in a prior final RO decision, the Court's review is limited to
determining whether the Board's conclusion is "arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law" (38 U.S.C. § 7261(a)(3)(A)) and whether it is supported by
an adequate statement of "reasons or bases" (38 U.S.C. § 7104(d)(1)). See Eddy v. Brown,
9 Vet.App. 52, 57 (1996); Damrel, 6 Vet.App. at 246; Russell, 3 Vet.App. at 315; see also Beyrle
v. Brown, 9 Vet.App. 377, 381-84 (1996); Mason v. Brown, 8 Vet.App. 44, 52-53 (1995).
       In essence, the appellant contends that he is entitled to a rating above 70%, effective July
1946, on the ground that CUE was committed in the May 1985 RO decision, which had determined


                                                  5
that the RO had committed error in the February 1947 decision (by not awarding service connection
for the appellant's kidney, adrenal-gland, and MG 19 disabilities) but had determined that the error
did not affect the appellant's 70% combined rating and his monthly monetary benefits. The CUE
claims challenge the 1985 RO decision's application of the 1945 Rating Schedule to the appellant's
residuals of the right adrenal gland, right kidney, and MG 19 injuries at the time of the 1947 RO
decision. In light of that fact, the citations to the DCs in the following analysis are to that 1945
Rating Schedule (R. at 1245-78). In addition, any reference to the 1985 RO decision denotes the
1947 RO decision as amended by the 1985 RO decision.
                                     A. Right Adrenal Gland
       The appellant asserts that in 1985 the RO erred in applying DC 7910 (hyperadrenia) (R. at
1277) as analogous to loss of an adrenal gland, the appellant's injury, because loss of an adrenal
gland could not reasonably create excess functioning of that gland. June 2, 2000, Brief (Br.) at 16-
18. Based on that assertion, the appellant argues that the Board also erred in applying DC 7910 and
instead should have applied DC 7911 (hypo-adrenia or Addison's disease) (R. at 1275) or DC 7500
(removal of one kidney) (R. at 1273), which would have increased the appellant's combined rating.
June 2, 2000, Br. at 16. (Hypoadrenia is also known as hypoadrenalism, which is "abnormally
diminished activity of the adrenal gland, as in Addison's disease." DORLAND 'S at 803.) The Court
notes that it appears that the appellant has raised this argument for the first time on appeal. See
Crippen v. Brown, 9 Vet.App. 412, 418 (1996). However, even if he had raised this issue to the
Board, for the following reasons he could not prevail.
       In the February 1996 BVA decision, the Board concluded that the application of DC 7911,
rather than DC 7910, would not have made a difference in the outcome of the decision because there
was no evidence that the appellant in 1947 had symptoms of reduced functioning of the adrenal
gland. R. at 45. The Court agrees with the Board on this point. Hence, the Court concludes that in
determining that the application of DC 7911 would not have manifestly changed the outcome of the
decision, the Board was not arbitrary.
       Although the outcome of the case would have been different if the Board had applied
DC 7500, the record on appeal and the 1945 Rating Schedule do not support the conclusion that in
its 1996 decision, the Board's application of DC 7911 instead of DC 7500 was arbitrary. Under the


                                                 6
1945 Rating Schedule, the application of analogous ratings is governed by General Policy in Rating
Disability § 20, which permits analogous rating where the "functions affected . . . and
symptomatology are closely analogous" (R. at 1252). Under § 20, the choice of DC 7500, specific
to the loss of a kidney, is not an obvious or possibly even acceptable choice because the functions
of the kidney and the adrenal gland are not the same and the symptomatology of decreased
functioning due to loss of the adrenal gland is not "closely analogous" to the symptomatology of
decreased function due to loss of the kidney. See DORLAND 'S at 88, 102, 478, 529, 607, 795, 803,
810, 882, 1175, 1778; WEBSTER 'S MEDICAL DESK DICTIONARY 14, 216 (1986). Indeed, the Court
notes that the only relationship between the kidney and the adrenal gland is location, not function.
On the other hand, DC 7911 is based on the symptomatology that result from the diminished
functioning of the adrenal glands. The Court concludes that pursuant to § 20 the Board did not act
arbitrarily when it analogized the loss of an adrenal gland to the diminished functioning of the same
organ pursuant to DC 7911.
                                        B. Muscle Group 19
       The appellant asserts that the RO committed CUE as to the 1985 RO decision by not
affording him an examination as to his MG 19 injury. June 2, 2000, Br. at 22. The Court notes that
in 1982 the RO rated the appellant's MG 19 residuals 10% disabling (R. at 549), and in 1985, the RO
made that rating effective as of July 1946 (R. at 801). The only relevant medical evidence of record
at the time of the 1947 RO decision was a July 1946 report that stated that the appellant's "[m]uscular
development is good [and t]here is no evidence of atrophy of muscles." R. at 187. Assuming that
an adequate examination was required but not provided in this case, the appellant has not shown that
an examination would have provided the necessary medical evidence to change manifestly the
outcome of the 1985 RO decision. Russell, 3 Vet.App. at 313-14. In any event, the Court notes that
the failure in any duty to assist, such as to provide an adequate medical examination, cannot
constitute a basis for CUE. See Hazan v. Gober, 10 Vet.App. 511, 522-23 (1997) (following Caffrey
v. Brown, 6 Vet.App. 377, 383-84 (1994)). The Court makes no determination as to any claim of
"grave procedural error" as defined by the Federal Circuit in Hayre v. West, 188 F.3d 1327 (Fed. Cir.
1999), on remand, Hayre v. Principi, 15 Vet.App. 48 (2001), appeal docketed, No. 01-7086 (Fed.
Cir. July 16, 2001), because no such claim has been presented here or to the Board.


                                                  7
                                         C. Right Kidney
       The appellant contends that the Board in its decision on appeal erred when it applied
38 C.F.R. § 4.31 (1994) and found that the RO in 1985 did not err in concluding that a
noncompensable rating was appropriate for the appellant's right-kidney residuals. June 2, 2000,
Br. at 25. He argues that he should have been assigned a 10% rating under DC 7502 (chronic
nephritis) (R. at 1273), which provides a minimum rating of 10%, and that that rating would have
increased his combined rating. June 2, 2000, Br. at 26.
       The Board in its February 1996 decision stated:
       A current regulation allows the assignment of a zero percent rating when the
       requirements of a compensable rating are not met and a zero percent rating is not
       provided under the pertinent diagnostic code. 38 C.F.R. § 4.31 (1994). It appears
       that this provision was not part of the 1945 Rating Schedule in February 1947.
       However, since none of the criteria for a compensable rating under [DC] 7502
       appears to have been met based on the evidence before the RO in February 1947, it
       was reasonable for the RO to assign a noncompensable rating.
R. at 45. Although the Board does not appear to have applied specifically § 4.31 to this claim, the
Board's decision was based on the idea that a noncompensable rating was available but included no
legal authority for such a determination. R. at 45. The version of § 4.31 cited to by the Board
provides:
       § 4.31 Zero percent evaluations.
              In every instance where the schedule does not provide a zero percent
       evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the
       requirements for a compensable evaluation are not met.
38 C.F.R. § 4.31 (1994).
       As previously noted, "a determination that there was CUE must be based on the record and
law that existed at the time of the prior adjudication in question." Damrel, 6 Vet.App. at 245.
Regulatory § 4.31 (1994) does not appear to have a direct antecedent in the 1945 Rating Schedule.
Nonetheless, the following regulation was applicable to the appellant's claim in 1947:
              § 2.1158 Rating of noncompensable disabilities under 1925 and 1933
       schedules. * * *
              (b) For the purposes of the 1933 and 1945 schedules, a disability under any
       diagnostic classification which does not meet the minimum rating schedule standard
       under that classification will be rated as no percent, except for purposes of Civil


                                                 8
       Service preference, in which event an evaluation of less than ten percent may be
       made.
38 C.F.R. § 2.1158(b) (1946 Suppl.). This 1947 regulation provides, as does § 4.31 (1994), for a
noncompensable rating where the disability does not meet the minimum criteria of the applicable
DC. The appellant has not argued that in 1947 his right-kidney condition satisfied the minimum
criteria for a 10% rating under DC 7502. Therefore, the Court concludes that, although the Board's
reasoning was flawed, the Board's ultimate determination that there was no CUE as to the right
kidney noncompensable rating was not arbitrary.
                                          D. Miscellaneous
       The Court notes that neither the Board nor this Court can provide equitable relief. See Moffitt
v. Brown, 10 Vet.App. 214, 225 (1997) ("Court is not a court of equity and cannot provide equitable
relief" (citing Harvey v. Brown, 6 Vet.App. 416, 425 (1994))); cf. Suttmann v. Brown, 5 Vet.App.
127, 138 (1993) (holding that BVA is without jurisdiction to review Secretary's exercise of 38 U.S.C.
§ 503(a) equitable-relief discretion). However, the appellant is free to apply to the Secretary for the
exercise of his equitable-relief discretionary authority under 38 U.S.C. § 503. See 38 C.F.R. § 2.7
(2001); Taylor v. West, 11 Vet.App. 436, 440-41 (1998); Zimick v. West, 11 Vet.App. 45, 50-51
(1998); Moffitt, 10 Vet.App. at 225 (citing, inter alia, Darrow v. Derwinski, 2 Vet.App. 303, 304-06
(1992) (holding that section 503(a) authorizes Secretary to grant relief that is equitable in nature as
distinct from Secretary's authority, exercised through Board, to determine entitlement to benefits
under law)); Erspamer v. Brown, 9 Vet.App. 507, 512 (1996) (holding that, because authority to
grant equitable relief under section 503 is discretionary with Secretary, that authority is not
appropriate ground for Court to use as basis for remand to Board).


                                        III. CONCLUSION
       Upon consideration of the foregoing, the Court holds that the BVA decision is not "arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with law," 38 U.S.C.
§ 7261(a)(3)(A). The Board's statement of reasons or bases, taken as a whole, showed adequate
consideration of the law and facts applicable to these CUE claims. See Damrel, 6 Vet.App. at 245;
Russell, 3 Vet.App. at 313-14. Accordingly, the February 8, 1996, BVA decision is AFFIRMED.


                                                  9
As to the appellant's January 14, 2002, motion to expedite the Court's decision, the Court denies that
motion as moot.




                                                 10